        Case 3:19-cv-00322-JWD-EWD                  Document 27   09/03/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

––––––––––––––––––––––––––––––––––––––––– x
ANNE WHITE HAT, RAMON MEJÍA, KAREN
SAVAGE, SHARON LAVIGNE, HARRY
JOSEPH, KATHERINE AASLESTAD, PETER
AASLESTAD, THEDA LARSON WRIGHT,
ALBERTA LARSON STEVENS, JUDITH
LARSON HERNANDEZ, RISE ST. JAMES, 350                     Civil Action No. 19-cv-322-JWD-EWD
NEW ORLEANS, and LOUISIANA BUCKET
BRIGADE
                        Plaintiffs,
v.

JEFF LANDRY, in his official capacity as
Attorney General of Louisiana; BO DUHÉ, in
his official capacity as District Attorney of the
16th Judicial District Attorney’s Office;
RONALD J. THERIOT, in his official
capacity as Sheriff of St. Martin Parish,,

                        Defendant.
––––––––––––––––––––––––––––––––––––––––– x

           PLAINTIFF’S UNOPPOSED MOTION TO APPEAR TELEPHONICALLY

   NOW INTO COURT, through undersigned counsel, come Plaintiffs in the above-referenced

matter, who move this Court for an order allowing Plaintiffs’ counsel to appear telephonically at

the status conference scheduled for September 11, 2019 before Judge John W. deGravelles, and

who, in support thereof, represent as follows:

   1. On July 29, 2019, this Court set a status conference to be held at 9:30 AM on September

       11, 2019 before Judge. John W. deGravelles.

   2. Counsel for Plaintiffs Pamela C. Spees and Astha Sharma Pokharel are located in New

       York, NY, and Counsel for Plaintiffs William Quigley is located in New Orleans, LA.

   3. Because of pre-existing obligations, it will be difficult for Counsel for Plaintiffs to travel

       to Baton Rouge for this status conference.


                                                    1
        Case 3:19-cv-00322-JWD-EWD            Document 27       09/03/19 Page 2 of 2



   4. On August 27, 2019, counsel for Plaintiffs contacted Counsel for Defendants to seek

       consent for this motion. Counsel for Defendants responded that they do not oppose this

       motion.

WHEREFORE, Plaintiffs request that Plaintiffs’ counsel be allowed to appear telephonically at

the status conference scheduled for September 11, 2019 at 9:30 AM.

                                                Respectfully submitted,

                                                /s/Pamela C. Spees______
                                                Pamela C. Spees (La. Bar Roll No. 29679)
                                                Astha Sharma Pokharel (admitted pro hac vice)
                                                Center for Constitutional Rights
                                                666 Broadway, 7th Floor
                                                New York, NY 10012
                                                Tel and Fax: (212) 614-6431
                                                pspees@ccrjustice.org
                                                asharmapokharel@ccrjustice.org

                                                William Quigley (La. Bar Roll No. 7769)
                                                Professor of Law
                                                Loyola University College of Law
                                                7214 St. Charles Avenue
                                                New Orleans, LA 70118
                                                Tel. (504) 710-3074
                                                Fax (504) 861-5440
                                                quigley77@gmail.com

                                                Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE
I hereby certify that on September 3, 2019, a copy of the foregoing was filed with the Clerk of
Court by using the CM/ECF system which will send a notice of electronic filing to all counsel of
record unless indicated otherwise.


                                                           /s/Pamela C. Spees____
                                                           Pamela C. Spees




                                               2
